IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Gateway Health Plan, Inc.,            :
                                      :
                  Petitioner          :
                                      :
             v.                       : No. 1924 C.D. 2016
                                      :
Department of Human Services,         :
                                      :
                  Respondent          :



                                 ORDER


      AND NOW, this 2nd day of November, 2017 it is ordered that the above-
captioned Memorandum Opinion, filed July 24, 2017, shall be designated OPINION
and shall be REPORTED.



                                   ____________________________________
                                   JAMES GARDNER COLINS, Senior Judge